Title: To George Washington from Frances Bassett Washington, 22 November 1793
From: Washington, Frances Bassett
To: Washington, George


          
            Dear & honord Sir
            Mount Vernon November 22d 1793
          
          My Aunt expecting soon to receive a summons to attend you in Philadelphia, I take the liberty by her hand to offer a request to your
            consideration, one however which I almost fear all the friendship you have shewn me,
            will not justify me in making but confiding as I do, in your judgement & in your
            kindness, I trust you will tell me, if you think me wrong, & rather ascribe my
            errors to inexperience than to a wilful intention of acting imprudently—I must also
            assure you, that however you may think proper to decide, I shall most chearfully
            acquiese in your opinion—the request which I beg leave to make is, that while the
            repairs are making to your house in Alexandria (which you have been so good as to offer
            me for a habitation) the roof may be taken off, & another story
            added, this I hope will not increase the expence considerably, & woud afford me
            exactly the accommodation I most wish for—my circumstances I am very certain will not
            justify me in anything more than a very moderate stile of living, & I hope I have
            considerd nothing more in my ideas of settling myself—to retain a few of the
            indulgencies I have been accustomd to, & to give my Children good educations is all
            that I wish—with devout prayers to the bestower of all blessings, long to continue to
            you health & happiness, I subscribe myself, dear Sir, your grateful &
            affectionate
          
            Frances Washington
          
        